WHEELER, District Judge
(after stating the facts). These goods fall within paragraph 391 of the act of July 24, 1897, c. 11, § 1, Schedule L, 30 Stat. 187 [U. S. Comp. St. 1901, p. 1670], if they are “Jacquard figured.” They appear to have been woven on Jacquard looms, with broad and narrow silk stripes, and with body between having a watered effect. The description is not of figures of any particular style, form, location, or separation. The stripes appear to be separate figures of that form, and with them the goods are not plain, but figured,, and, being done on a Jacquard loom, are Jacquard figured.
Decision affirmed.